Citation Nr: 1515009	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO. 12-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right leg disability, also claimed as a sciatic nerve disability, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1982 and from October 1995 to January 1999.  He also had additional service in a reserve component.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The jurisdiction of the case lies with the RO in Cleveland, Ohio.

The Veteran testified at an October 2012 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a back disability and for a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire period on appeal the Veteran's hypertension has required continuous medication without a showing of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.






CONCLUSION OF LAW

During the period on appeal, the criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in June and August 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay evidence.

The Veteran's claim was previously remanded by the Board in May 2014 in order to obtain outstanding VA treatment records and SSA records.  Review of the claims file reflects that additional VA treatment records have been associated with the claims file.  Additionally, SSA records were obtained in September 2014.  In light of the above, the Board's May 2014 remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Veteran also testified at an October 2012 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of the Montana Veterans Affairs Division.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and severity of his hypertension.  The VLJ asked the Veteran about the nature of his condition and whether he had any additional evidence to submit.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126 .

Service connection for hypertension was granted in the May 2009 rating decision on appeal with a 10 percent initial rating. The Veteran contends that an initial evaluation exceeding 10 percent is warranted.

Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is warranted if diastolic pressure is predominantly 120 or more.  And a 60 percent evaluation is warranted if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The evidence reflects that the Veteran's hypertension has been controlled with continuous medication throughout the rating period.  However, the evidence does not reflect that during the rating period, the Veteran's systolic pressure was predominantly 200 or more or that his diastolic pressure was predominantly 110 or more.  Specifically, VA treatment records for the rating period on appeal are negative for any systolic pressure readings that met or exceeded 200.  Additionally, while VA treatment records and the December 2013 Disability Benefits Questionnaire demonstrate several diastolic pressure readings that met or exceeded 110, the vast majority of diastolic pressure readings were below 110.  Records of VA treatment document findings of diastolic pressure ranging from 70 to 122 with systolic pressure ranging from 114 to 181.  The Veteran did submit a self-reported chart of blood pressure readings which included two systolic readings that exceeded 200 and five diastolic readings in excess of 110, the large majority of his readings were below 200/110.  These findings are clearly below the level contemplated by a 20 percent evaluation under Diagnostic Code 7101. 

In sum, the Veteran's hypertension has required the use of continuous medication, but has not manifested a history of diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more.  The record for the rating period on appeal demonstrates that the Veteran's blood pressure readings more closely approximated a 10 percent rating and as such the Board cannot conclude that the evidence most nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, at any point during the rating period.  The Veteran's treating physicians have consistently characterized his hypertension as under control, and his diastolic and systolic pressure readings most nearly approximate the currently assigned evaluation.

III. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria.  His hypertension is characterized as controlled and demonstrates elevated diastolic and systolic blood pressure readings.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237-5243.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected hypertension.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension, is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran's service connection claims were previously remanded by the Board in May 2014, in pertinent part to obtain medical opinions.  Subsequently, a VA examination was conducted in August 2014.  However, review of the opinions rendered by the examiner reveals that they are inadequate for VA purposes.  Specifically, the examiner did not provide sufficient adequate rationale for the basis of his opinions.  Rather, he simply concluded that there was no evidence to support finding that the Veteran's back disability was related to service, or that his right knee disability was caused or aggravated by his back disability.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the August 2014 examiner did not provide any rationale for his conclusions, the opinions are inadequate and remand is required.

Additionally, a July 2013 VA treatment report indicates that the Veteran's right knee pain may be related to his service-connected left leg amputation.  Therefore, on remand, an opinion as to the possible relationship between the service-connected left leg and right knee should be obtained.

Accordingly, the issues are REMANDED for the following action:

1. Obtain medical opinions from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  If an in person examination is deemed necessary by the clinician one should be scheduled.  The claims file, including a copy of this remand, must be provided to the examiner.  After a review of the entire record, including the Veteran's hearing testimony, the examiner is asked to opine as to the following:

(a) Whether it is as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed back disability began in service, was caused by service, or is otherwise realted to service.

(b) Whether it is as likely as not (50 percent probability or greater) that any diagnosed right leg disability began in service,  was caused by service, or is otherwise related to service.

(c) Whether any right leg disability is at least as likely as not (50 percent probability or greater) caused by or aggravated by a service-connected disability, including his service connected left leg amputation.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the sole basis for a negative opinion.

A complete rationale must be provided for any opinion stated.

2. The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
3. After completing the above development, readjudicate all claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


